                                           Case 3:20-cv-00642-JD Document 41 Filed 01/25/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     TATYANA EVGENIEVNA                                 Case No. 20-cv-00642-JD
                                         DREVALEVA,
                                   9                    Plaintiff,                          ORDER RE IFP STATUS
                                  10             v.
                                  11
                                         LAUREL BEELER, et al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14          In Tatyana Drevaleva’s pending appeal, the Ninth Circuit made a limited referral back to
                                  15   this Court to determine whether a prior grant of in forma pauperis status should continue, or
                                  16   whether the appeal is frivolous or taken in bad faith. Dkt. No. 39.
                                  17          Drevaleva’s appeal is frivolous. In this case, Drevaleva has sued Magistrate Judge Laurel
                                  18   Beeler for her rulings in, and handling of, Drevaleva’s previous case against her former employer
                                  19   and others, Drevaleva v. Alameda Health System et al., Case No. 3:16-cv-07414-LB, to which
                                  20   Judge Beeler was assigned as presiding judge. Judge Beeler’s order dismissing Drevaleva’s
                                  21   complaint in that case was affirmed by the Ninth Circuit in Case No. 17-16382. In any event,
                                  22   Drevaleva’s complaint in this case takes aim at Judge Beeler’s actions as a judicial officer, and as
                                  23   such, it is squarely barred by the judicial immunity doctrine. See Stump v. Sparkman, 435 U.S.
                                  24   349, 356-57 (1978); see also Ashelman v. Pope, 793 F.2d 1072, 1076 (9th Cir. 1986).
                                  25          The Court consequently would have revoked Drevaleva’s IFP status for her appeal because
                                  26   her action has no arguable basis in fact or law, but it appears that step is unnecessary now that
                                  27   Drevaleva has paid the $505.00 filing fee for her appeal. Dkt. No. 40.
                                  28
                                           Case 3:20-cv-00642-JD Document 41 Filed 01/25/21 Page 2 of 2




                                   1         The Clerk is requested to forward this order to the Ninth Circuit in Case No. 20-17523.

                                   2         IT IS SO ORDERED.

                                   3   Dated: January 25, 2021

                                   4

                                   5
                                                                                                 JAMES DONATO
                                   6                                                             United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
